DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 06/07/2022 with respect to the rejection(s) of claim(s) 1, 4, 12, 20, 22 and 26 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claims 2, 5-6, 8-11, 13-19, 24-25 and 27 Canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 12, 20, 22-23, 26, 28, 30-33, 35- 37are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (2020/0267392) (Taoran Lu).
Regarding Claim 1, Lu discloses a  method for video encoding or decoding, comprising: applying forward mapping, based on a forward mapping function, to a prediction sample corresponding to a sample of a block of a picture [See abstract and Figs 2A-H]; and applying inverse mapping, based on an inverse mapping function, to a reconstructed version of said sample of said block [See Paragraphs 80-85 and Figs. 3B-F], wherein said inverse mapping function is based on an inverse function of said forward mapping function [See Paragraphs 33-40 and 66-70], wherein said inverse mapping function is modelled as a piece-wise linear function, and wherein each piece in said piece-wise linear model is defined with a same interval length [See Paragraphs 95-100, 109-116 and Fig. 7].
Regarding Claims 4, 22, 30 and 35, Lu discloses wherein said piece-wise linear model is specified by the number of pieces in said piece-wise linear model, an initial offset value, and slopes for individual pieces in said piece-wise linear model [See Paragraphs 95-100, 109-116 and Fig. 7].
Regarding Claims 7,  23, 31, and 36 Lu discloses wherein whether said forward mapping and said inverse mapping are performed are responsive to whether one or more of the following conditions are satisfied: (1) prediction residual corresponding to said sample is zero; (2) prediction residuals for all samples of said block are zero; (3) said block is encoded in a skip mode; and (4) a flag indicates that all transform coefficients are zeros for said block [See Paragraphs 94-97].
Regarding Claims 12, 26, 32 and 37, Lu discloses wherein one or more parameters for performing said inverse mapping are derived based on said forward mapping function See Paragraphs 95-100, 109-116 and Fig. 7].
Regarding Claim 20, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here. 
Regarding Claim 28, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here. 
Regarding Claim 33, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 21, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2020/0267392) (Taoran Lu) in view of Yin et al. (US 20210211738) (Peng Yin).
Regarding Claims 3, 21, 29 and 34, Lu doesn’t explicitly disclose wherein said interval length in said piece-wise linear model is equal to a power of 2.
However, Yin discloses wherein said interval length in said piece-wise linear model is equal to a power of 2 [See Paragraphs 93-96, 104-105 and 179-186].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Francois to add the teachings in Lu as above, to provide a method which scale factor allows improved control of the reshaping function for improved overall coding efficiency [See Yin Paragraph 93].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487